Title: From Alexander Hamilton to James McHenry, 19 October 1798
From: Hamilton, Alexander
To: McHenry, James



New York 19th Oct. 1798.
Sir

The state of my health and of the Weather yesterday and to day must prevent my communicating the result of the consultation intended to be had with the Gentlemen I mentioned in my letter of Yesterday.
I answer your inquiry Thus far according to the data which I previously possessed. It cannot be expedient to keep men on such of the Islands as the winter shall find without fortifications in a state to protect them and be useful. This as to Bidlams Island is now certainly not the case—nor do I know what is intended or can be done there before the coming on of winter. If it is contemplated to have till spring that Island in the state in which it now is the sooner the Troops there are Withdrawn the better, as to Ellis’s Island the case is different. The Works there may easily be in a state of defence and I think a little expence will complete the Requisite accomodations for a company.
Less than two can hardly be thought of for Governors Island—and for these with the accessories, some increase of barracks will it is imagined be necessary. Col. Stevens informed me some days since that a ⟨–⟩ barrack with six Rooms within the fort may be completed this season for 4,000 Dols. You are sure that this will not give all the accomodation which is permanently Requisite.
The conclusion is that in my opinion it will be expedient to add a building of that kind on Governors Island and to fit such as may already exist at Ellis’s Island for the accomodation of one company—keeping consequently one company there and two on Governors Island.
As to Bedlams supposing as I do that it will not be put in a defensible state this season it will be inexpedient to keep Troops there and equally so to build or Repair for their accomodation.
Let me suggest that it is always desirable when practicable to keep the Troops of each Regiment together or in close vicinity so as to be under the eye of their own Commanders to oversee the care and discipline of them—That consequently it will be well to have such troops as are kept in this quarter of one and not of different Regiments.
With respect & Esteem I have the honor to be sir   yr very Obedt servt.
